                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JOYCE M. WILLIAMS,

                                Plaintiff,

                v.                                               Case No. 18-CV-354

FARMERS NEW WORLD LIFE INSURANCE COMPANY,

                                Defendant.


                                  DECISION AND ORDER


1. Facts and History

        Tajah Williams 1 took out a $150,000 life insurance policy with Farmers New World

Life Insurance Company on October 27, 2016. (ECF No. 53, ¶ 1.) Prior to the issuance of

the policy and as part of a paramedical examination, Tajah gave blood and urine samples.

(ECF No. 43, ¶ 2; ECF No. 53, ¶ 6.) Farmers contends it uses a “standard panel of tests”

on samples and the panel does not include a test for marijuana. (ECF No. 53, ¶¶ 8, 9.)

Farmers tests for marijuana only if it has some reason to do so based on information from

the application materials, motor vehicle records, or other information from the Medical



1The court will refer to Tajah Williams using her first name to differentiate her from her mother, Joyce
Williams, and her grandmother, Jacquelyn Williams. The court will likewise refer to Joyce Williams and
Jacquelyn Williams using their first names.
Information Bureau. (Id., ¶ 10.) Farmers states that it relies on applicants to truthfully

answer the questions on the application (id., ¶ 11), one of which is “Have you ever used,

or been treated for the use of cocaine, marijuana, heroin, or any other addictive or illegal

drug?” (Id., ¶ 13). Tajah’s application had a “no” answer to this question. (Id., ¶ 13.)

       Tajah was murdered two months later, on December 26, 2016. (ECF No. 45 at 2,

n.1.) On December 30, 2016, Farmers received a claim under the policy. (ECF No. 43, ¶ 6.)

Farmers contends that, because Tajah died within two years of the issuance of the policy,

the incontestability clause was not yet applicable. (ECF No. 53, ¶ 16.) The incontestability

clause states:

       We will not contest this policy after it has been in force for two years from
       the date of issue during the insured’s lifetime except for nonpayment of
       premiums. This provision does not apply to any additional benefits for
       disability or accidental death.

       If this policy is reinstated, we will not contest any statements on the
       reinstatement application after the policy has been in force for two years
       from its date of reinstatement during the insured’s lifetime.

(ECF No. 28-23 at 4.)

       Broyles Claims Decision Support, Inc. was retained to investigate the claim. (ECF

No. 43, ¶ 6; ECF No. 53, ¶ 22.) Farmers alleges that Tajah’s medical records from an

emergency room visit on July 11, 2016, noted “significant marijuana use (daily).” (ECF

No. 53, ¶ 27). Based on this information and per its underwriting guidelines, Farmers

contends that, had it known of Tajah’s marijuana use, it would not have offered her

coverage because she would be considered a “current” and “heavy” user of marijuana.


                                              2
(Id., ¶¶ 28-30, 32-33.) Accordingly, Farmers denied the claim and “[found] the policy null

and void for material misrepresentations in the policy application as a result of the

insured’s failure to disclose her history of daily marijuana use.” (Id., ¶ 37.)

       Joyce Williams, Tajah’s mother, filed this lawsuit on December 18, 2017, in

Milwaukee County Circuit Court, alleging bad faith and breach of contract on the part of

Farmers and seeking payment under the policy. (Joyce M. Williams v. Farmers New World

Life Insurance Company, Case Number 2017CV013583; ECF No. 1-1.) Farmers removed the

case to this court based on diversity jurisdiction. (ECF No. 1 at 3.)

       Pending before the court are five motions. Both Farmers (ECF No. 28) and Joyce

(ECF No. 33) have moved for summary judgment. In support of its opposition to Joyce’s

motion for summary judgment, Farmers filed what it captioned a Request for Judicial

Notice, seeking judicial notice of two facts, discussed below. (ECF No. 42.) Joyce has also

moved to exclude testimony of Farmers’ non-retained experts (Dr. Ann Lagerlund, Dr.

Nadia Huq, Bonnie Ehlinger, R.N., and Susan Talaska-Pikalek, R.N.) (ECF No. 29), to

disregard hearsay in the Aurora Sinai Medical Center (Aurora) records (id.), and “To

Strike an Unnamed Expert Witness” (ECF No. 48). All parties have consented to the full

jurisdiction of a magistrate judge. (ECF Nos. 5, 7.) Briefing on the motions is closed and

all are ready for resolution.




                                              3
2. Analysis

   2.1 General Hearsay Principles

       Hearsay statements are generally not admissible. Fed. R. Evid. 802. “‘Statement’

means a person’s oral assertion, written assertion, or nonverbal conduct, if the person

intended it as an assertion.” FRE 801(a). Hearsay is defined as “a statement that: the

declarant does not make while testifying at the current trial or hearing; and a party offers

in evidence to prove the truth of the matter asserted in the statement.” FRE 801(c)(1)-(2).

       But a statement “that is made for—and is reasonably pertinent to—medical

diagnosis or treatment; and describes medical history; past or present symptoms or

sensations; their inception; or their general cause” is excluded from the rule against

hearsay. FRE 803(4). Also excluded is:

              A record of an act, event, condition, opinion, or diagnosis if:
                    (A) the record was made at or near the time by—or from
                    information transmitted by—someone with knowledge;
                    (B) the record was kept in the course of a regularly conducted
                    activity of a business, organization, occupation, or calling,
                    whether or not for profit;
                    (C) making the record was a regular practice of that activity;
                    (D) all these conditions are shown by the testimony of the
                    custodian or another qualified witness, or by a certification
                    that complies with Rule 902(11) or (12) or with a statute
                    permitting certification; and
                    (E) the opponent does not show that the source of the
                    information or the method or circumstances of preparation
                    indicate a lack of trustworthiness.

FRE 803(6).




                                             4
   2.2 Joyce’s Motion to Exclude Testimony of Defendant’s Non-Retained Experts

       It appears that the primary (if not sole) basis for Farmers’ conclusion that Tajah

used marijuana daily is an entry in a medical record that allegedly records a statement

Tajah gave to medical personnel during a July 2016 visit to the Emergency Department of

Aurora Sinai Medical Center. Toward that end, on February 28, 2019, Farmers identified

Dr. Ann Lagerlund, Dr. Nadia Huq, Bonnie Ehlinger, R.N., and Susan Talaska-Pikalek,

R.N., as non-retained expert witnesses under Federal Rule of Civil Procedure 26(a)(2)(c),

which does not require experts to produce reports. (ECF No. 23-1 at 6-10.) According to

that disclosure, Dr. Huq was the resident doctor assigned to Tajah during her July 2016

visit, and she was supervised by Dr. Lagerlund. (Id. at 8.) Ehlinger was the initial nurse

assigned to Tajah during her visit, and Talaska-Pikalek was the registered nurse assigned

to Tajah during her visit. (Id. at 9-10.)

       According to the disclosure by Farmers, all four witnesses are expected to testify

that Tajah was admitted “with the chief complaint of abdominal pain and that in response

to questions asked during her examination and treatment []advised the emergency room

medical personnel, Dr. Huq and Dr. Lagerlund that she used marijuana on a daily basis.”

(ECF No. 23-1 at 6-9.) Each of them is also expected to testify that “information regarding

a patient’s history of drug use, including marijuana use, is requested as part of the

examination of patients as such information may and can be relevant to the diagnosis and

treatment of a patient.” (Id.)



                                            5
      In addition, Dr. Huq is expected to testify that “she formulated the diagnosis of

dysmenorrhea and prepared a treatment plan with Dr. Lagerlund[.]” (ECF No. 23-1 at 8.)

That treatment plan “included advising Tajah M. Williams to cut back on daily cannabis

use to allow for symptom ablation.” (Id.) Dr. Lagerlund is expected to testify that she

concurred with Dr. Huq’s diagnosis and treatment plan. (Id. at 7.)

      Joyce seeks an order excluding the testimony of all four witnesses. Nonetheless,

her brief in support of her motion (ECF No. 30) focuses entirely on Dr. Lagerlund.

Quoting from Dr. Lagerlund’s deposition, Joyce points out that Dr. Lagerlund was

unaware she had been named in Farmers’ disclosures (id. at 11), does not consider herself

a medical expert on marijuana (id. at 12), and, most importantly, has no recollection of

having asked Tajah about her marijuana use (id. at 13). In short, Joyce argues, Dr.

Lagerlund has no personal knowledge of Tajah’s marijuana use. From Joyce’s statement

that “[w]e do not know what the other non-retained experts might state under oath” (id.

at 16), the court surmises that she did not depose Dr. Huq, Nurse Ehlinger, or Nurse

Talaska-Pikalek, which is no doubt why her brief focuses exclusively on Dr. Lagerlund.

      In response to the motion, Farmers argues that Dr. Lagerlund is presented as an

expert witness on, among other things, her diagnosis of Tajah’s cannabis abuse. (ECF No.

38 at 22-23.) It argues that “Dr. Lagerlund does not need to be an expert in marijuana

pharmacology to opine on the treatment and diagnosis of her patient.” (Id.)




                                           6
      It does not appear that any of the four non-retained expert witnesses “diagnosed”

Tajah’s cannabis use in the sense that any of them determined through the administration

of medical tests that Tajah used marijuana. The only evidence that Tajah used marijuana

is an entry in a medical record that allegedly records her statement that she did—at least

according to Dr. Huq’s notes of her discussion with Tajah when she came to the

emergency department. Under Rule 803(4) of the Federal Rules of Evidence, a statement

made for, and reasonably pertinent to, medical diagnosis or treatment and which

“describes medical history; past or present symptoms or sensations; their inception; or

their general cause[,]” are not excluded by the rule against hearsay. Tajah’s alleged

statement to Dr. Huq about her daily marijuana use was “reasonably pertinent” to the

diagnosis about what was causing her nausea and vomiting that led to her coming to the

emergency department. As such, it is admissible under FRE 803(4). No basis exists for

precluding Dr. Huq from testifying to what Tajah said to her if she can recall Tajah’s

statement. If Dr. Huq cannot remember, it is possible that the evidence would be admitted

in other ways. It is premature at this stage to rule that any testimony from Dr. Huq about

Tajah’s alleged marijuana use is inadmissible.

      Dr. Lagerlund and the two nurses learned about Tajah’s statement from Dr. Huq.

As such, none of them can testify to what Dr. Huq told them if the purpose of offering

that testimony is to show that Tajah smoked marijuana. And the court can think of no




                                            7
other purpose for allowing testimony from Dr. Lagerlund and the two nurses as to what

Dr. Huq said to them about Tajah’s marijuana use.

       Although Dr. Huq’s statement to Dr. Lagerlund and the nurses about what Tajah

said would be hearsay if offered for the truth of the matter asserted, that does not render

the rest of their proposed testimony inadmissible. For example, to the extent they are all

familiar with the fact that information regarding a patient’s history of drug use, including

marijuana use, is requested as part of the examination of patients, that may be proper

testimony. See FRE 406 (“Evidence of…an organization’s routine practice may be

admitted to prove that on a particular occasion the…organization acted in accordance

with the…routine practice.”).

       In short, no basis exists for precluding these four witnesses from testifying at all.

That is, no basis exists for precluding them from testifying as to relevant facts of which

they have personal knowledge, or offering expert testimony in areas in which they have

expertise—as long as it was disclosed in the expert disclosures. Thus, Joyce’s motion to

preclude these witnesses from testifying will be denied.

   2.3 Joyce’s Motion to Disregard Hearsay in the Aurora Medical Records

       Tajah’s medical records from Aurora on July 11, 2016, contain several references to

marijuana use. (ECF 31-1 at 2 (“Cannabis abuse”), 8 (“Social history is significant for

frequent marijuana use (daily)), 11 (“Cannabis overuse”), 12 (“should cut back on daily

cannabis use as well to allow for sx ablation”), and 19-21 (information regarding



                                             8
marijuana abuse)). Joyce contends that the medical records are hearsay and, thus, not

admissible pursuant to either Fed. R. Evid. 803(4) or 803(6). (ECF No. 30 at 22-25.) She

notes that “the alleged daily use of marijuana by Tajah Williams was obtained through

and by the social history taken from Tajah Williams on July 11, 2016.” (Id. at 23.)

       Farmers contends that, not only are the records admissible under FRE 803(4) and

803(6) (ECF No. 38 at 25-31), they are also admissible under FRE 807 (Id. at 31-34) or are

admissible non-hearsay as “[a]n out of court statement…offered to show its effect on the

hearer’s state of mind” (Id. at 34-35). “The test for determining whether the statements

fall within [FRE 803(4)] is ‘whether such statements are of the type reasonably pertinent

to a physician in providing treatment.’” Guzman v. Abbott Laboratories, 59 F. Supp. 747, 755

(N.D. Ill. 1999) (quoting Cook v. Hoppin, 783 F.2d 684, 690 (7th Cir. 1986)). “In determining

which statements are relevant to diagnosis or treatment, each case must be examined on

its own facts, and in making such a judgment much will depend on the treating

physician’s own analysis.” Cook, 783 F.2d at 790.

       Farmers argues that “Dr. Lagerlund actually testified that Ms. Williams’ statement

about her daily marijuana use was part of the diagnosis and treatment plan for Ms.

Williams[.]” (ECF No. 38 at 28.) Specifically, she gave the following testimony:

       Q      Now, you also indicated in your note back on -- on 0304 [ECF No.
              28-4 at 12] that you agreed with the assessment and plan. That was
              the assessment and plan of Dr. Huq?
       A      Yes.
       Q      And what was the assessment of Dr. Huq that you agreed with?



                                             9
       A      That she needed to follow up with OB if the symptoms got worse,
              that she should continue Zofran, if needed, for her nausea, and
              continue ibuprofen for her abdominal pain, and that she should cut
              back on marijuana use.
       Q      And that’s -- according to the note here, it says as well “to allow for
              SX ablation.” What does that sentence mean?
       A      To help improve -- possibly improve her symptoms. Because
              sometimes, if people do use marijuana regularly, they have problems
              with recurrent vomiting. We call it cyclical vomiting, from marijuana
              use. So that may help improve the symptoms because she was also
              coming in for vomiting.
       Q      So her daily marijuana use was part of the assessment and plan for
              this -- for Tajah Williams?
       A      The -- the -- yeah. The -- sorry. Repeat the question for me.
       Q      Sure. The plan -- the diagnosis and plan for Tajah Williams included
              cutting back on daily cannabis use?
       A      Yes.
       Q      To relieve her symptoms that she presented with in the ER?
       A      Yes. We weren’t sure if they were related, but we thought that would
              not hurt, to cut back.
       Q      If a patient presented in the ER and claimed daily marijuana use,
              would you do a lab test to check that?
       A      No.
       Q      And is there a reason you wouldn’t?
       A      It wouldn’t change our management in the ER. You know, it
              probably depends on the complaint. So there may be a complaint
              that we would consider ordering it, but on a general basis, unless
              there’s something specifically related to that, we don’t find it useful.

(ECF No. 31-4 at 21-23, Tr. 21:12-23:5.)

       Joyce argues that “Dr. Lagerlund has no idea if marijuana use was related in any

way to the symptoms with which Tajah presented at the Aurora Emergency Room on July

11, 2016.” (ECF No. 30 at 25.) She points to the following testimony from Dr. Lagerlund’s

deposition:




                                             10
       Q      In your opinion, Tajah Williams should have cut back on her daily
              cannabis use to reduce the symptoms that she presented with in the
              ER?
       A      I don’t know if they were necessarily causing the symptoms, but as
              marijuana can cause nausea and vomiting, we recommend
              decreasing it. But we don’t know if they were related.

(ECF No. 31-4 at 25, Tr. 25:2-25:8.) Joyce also notes the differences between Tajah’s visits

to the Aurora Emergency room on July 11, 2016, and on August 10, 2016. (ECF No. 30 at

14-15.) Even though Tajah’s symptoms were almost identical, Joyce argues that “[a]t no

time during Tajah’s visit on August 10, 2016 was there any mention of marijuana use of

any kind, let alone daily use.” (Id. at 14.)

        The fact that at no time during Tajah’s visit on August 10 visit did she discuss

marijuana use does not demonstrate that marijuana use was not “reasonably pertinent”

to the diagnosis on July 11, 2016. Nor does the fact that Dr. Lagerlund did not know

whether marijuana use was causing the nausea and vomiting for which Tajah came to the

ER. In trying to determine what was causing Tajah’s nausea and vomiting, Tajah told Dr.

Huq that she used marijuana daily. As stated in Cook, the issue is whether her statements

were of the type reasonably pertinent to a physician in providing treatment to a patient

who is experiencing nausea and vomiting. The doctors concluded that they were, and

that cutting back on her marijuana use may help alleviate the nausea and vomiting.

       Tajah’s statement about marijuana use was recorded in Aurora’s medical records.

After getting information from Tajah about her reason for coming to the emergency

department (vomiting and nausea), Dr. Huq wrote in the medical record, “Social history


                                               11
is significant for frequent marijuana use (daily).” (ECF No. 31-1 at 8.) Dr. Lagerlund then

wrote below Dr. Huq’s plan: “I supervised the resident and agree with their [sic] note. I

independently obtained a history, performed an exam, reviewed pertinent results and

discussed the case with the resident. I agree with assessment and plan.” (ECF No. 31-1 at

12.) Dr. Lagerlund further agrees she is familiar with the regular business practices of

Aurora:

      Q       And are you familiar with the fact that Aurora Sinai Medical Center
              maintains medical records of its patients as part of its regular
              business activity?
      A       Yes.
      Q       And as part of your job in the emergency department, are you
              regularly required to record your examination, assessment or
              diagnosis and treatment plan of a patient that you’ve treated?
      A       Yes, if it’s not a patient that is already seen by a resident or PA. If
              they have a medical record, we do not have to put our own physical
              exam or whole repeat of the record. We just have to cosign their
              chart.
              …
      Q       Sure. It was the regular practice -- it was your regular practice in the
              ER to make notes, electronic notes, of an examination or a diagnosis
              or a treatment plan at or near the time?
      A       Yes.

(ECF No. 31-4 at 13-15, Tr. 13:22-14:10, 15:2-15:6.) Accordingly, the statement in the

medical records falls under the business records exception to the hearsay rule and is

admissible.

      Joyce’s motion to exclude hearsay statements in the Aurora medical records is

denied.




                                             12
    2.4 Joyce’s Motion to Strike Unnamed Expert Witness

        In support of its motion for summary judgment, Farmers filed a declaration of its

Underwriting Manager, Kathy Jones. (ECF No. 28-17.) In her declaration, Jones describes

in some detail the process through which Farmers’ underwriting department reviews

requests from Farmers’ claims department relating to a claim that Farmers is

investigating. (Id., ¶¶ 2-6.) After describing the review process generally, Jones describes

her review of the claim submitted on Tajah’s policy. (Id., ¶¶ 7-10.) Jones states:

        It was my determination and the determination of the Underwriting
        Department that Ms. Williams had incorrectly answered Question B., 5 on
        the Life Application — Part 2 Medical History and Question A., 6 on the
        Medical Exam. Further, if the Underwriting Department been made aware
        that Ms. Williams was a current daily user of marijuana, [Farmers] would
        have declined to offer coverage to Ms. Williams as set forth on the
        Underwriting Reply.

(Id., ¶ 10.)

        Joyce concedes that Jones was identified as a potential fact witness in Farmers’

initial disclosures on July 5, 2018. (ECF No. 49 at 1.) However, Joyce argues that Jones’s

declaration is actually expert testimony. (Id. at 2.) In response, Farmers argues that “[it]

does not intend to have Ms. Jones offer expert testimony requiring scientific, technical or

other specialized knowledge which would fall under the Fed. R. Evid. 702” and that

“[her] testimony…is based on her personal knowledge, involvement and handling of the

underwriting review.” (ECF No. 58 at 5.)

        FRE 602 states:



                                             13
       A witness may testify to a matter only if evidence is introduced sufficient
       to support a finding that the witness has personal knowledge of the matter.
       Evidence to prove personal knowledge may consist of the witness’s own
       testimony. This rule does not apply to a witness’s expert testimony under
       Rule 703.

Fed. R. Evid. 602. Jones’s declaration does not include expert testimony. Rather, it

includes fact testimony of the underwriting review process at Farmers and her

involvement with Tajah’s claim. As Farmers states, “Ms. Jones’ declaration sets forth her

position with [Farmers], her knowledge of the contestable claims process, the specific

actions she personally undertook as part of the underwriting review of Tajah Williams’

application and medical records in preparation of the underwriting reply to Claims.”

(ECF No. 58 at 11.)

       Accordingly, Joyce’s motion to strike the testimony of Jones will be denied.

   2.5 Motions for Summary Judgment

       2.5.1   Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the outcome of

the suit” and a dispute is “genuine” only if a reasonable factfinder could return a verdict

for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). In resolving a

motion for summary judgment, the court is to “construe all evidence and draw all

reasonable inferences from the evidence in” favor of the non-movant. E.Y. v. United States,



                                            14
758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d 551, 556 (7th Cir. 2008); Del

Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The controlling question is

whether a reasonable trier of fact could find in favor of the non-moving party on the

evidence submitted in support of and [in] opposition to the motion for summary

judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

       2.5.2   Farmers’ Request for Judicial Notice

       Farmers submitted a Request for Judicial Notice in support of its opposition to

Joyce’s motion for summary judgment. (ECF No. 42.) “The court may judicially notice a

fact that is not subject to reasonable dispute because it: is generally known within the trial

court’s territorial jurisdiction; or can be accurately and readily determined from sources

whose accuracy cannot be reasonably questioned.” FRE 201(b). Farmers requests that the

court take judicial notice that it is a Washington corporation. (ECF No. 42 at 1.) It also

requests that the court take judicial notice of a document published by the State of

Wisconsin Office of the Commissioner Insurance entitled “An Intermediary’s Guide to

Wisconsin Insurance Law.” (Id.)

       Farmers’ citizenship is relevant in determining whether Wis. Admin. Code

§ 3.28(5) is applicable. See ECF No. 55 at 6-7; ECF No. 40 at 16. Additionally, Farmers’

citizenship is relevant to the issue of subject matter jurisdiction, given that the case was

removed to this court based on diversity of citizenship, 28 U.S.C. § 1332. (See ECF No. 1

at 1.) Because a federal court must always have subject matter jurisdiction, which cannot



                                             15
be waived, the citizenship of Farmers is relevant. See Fed. R. Civ. Pro. 12(h)(3). Farmers’

citizenship can be easily found by searching for it in The National Association of

Insurance Commissioners State Based Systems database for Wisconsin. See ECF No. 42 at

1; ECF 42-1. Accordingly, the court takes judicial notice that Farmers is a Washington

corporation.

       The second request is a guide to Wisconsin Insurance Law published by the State

of Wisconsin Office of the Commissioner of Insurance. The Introduction states, “This

guide is written both for those who are preparing for insurance exams and for those who

want to keep up to date on Wisconsin insurance law. It is a brief summary of select laws

and rules and is not complete.” (ECF No. 42-2 at 3.) The court finds much of the

information in this guide to be irrelevant to this case, and the guide itself admits to being

both “not complete” and just “a brief summary.” Accordingly, the court will deny this

request for judicial notice.

       2.5.3 Summary Judgment Analysis

       Both Farmers and Joyce filed motions for summary judgment. (ECF Nos. 28, 33.)

Joyce argues in her motion that Farmers did not follow the required procedures for

insurance contract rescission as set forth in Pum v. Wis. Physicians Serv. Ins. Corp., 2007 WI

App 10, 298 Wis. 2d 497, 727 N.W.2d 346, and that if any misrepresentations were made

on the application Farmers cannot rely on them to support rescission. (ECF No. 34.) In its

motion, Farmers argues that it had a valid basis for rescinding the contract. (ECF No. 28.)



                                             16
It addresses an anticipated theory by Joyce: Tajah was not present when the application

was filled out, so she did not answer the questions or authorize her signature. (Id. at 16-

19.) 2 Farmers contends that, if that is true, “it means that there is no policy and therefore,

no policy to breach.” (Id. at 17 (footnote omitted).)

        The parties each begin their arguments by discussing insurance contract

rescission, specifically Wis. Stat. § 631.11. (ECF No. 28 at 12-13; ECF No. 34 at 9-11.) That

statute states:

        (b) Misrepresentation or breach of affirmative warranty. No
        misrepresentation, and no breach of an affirmative warranty, that is made
        by a person other than the insurer or an agent of the insurer in the
        negotiation for or procurement of an insurance contract constitutes grounds
        for rescission of, or affects the insurer’s obligations under, the policy unless,
        if a misrepresentation, the person knew or should have known that the
        representation was false, and unless any of the following applies:
                1. The insurer relies on the misrepresentation or affirmative
                warranty and the misrepresentation or affirmative warranty is either
                material or made with intent to deceive.
                2. The fact misrepresented or falsely warranted contributes to the
                loss.

Wis. Stat. § 631.11(b).

        To be entitled under the statute to rescind an insurance policy, the
        insurance company must prove: (1) that (a) a misrepresentation was made
        and (b) the person making it knew, or should have known, that it was false;
        and (2) either (a)(i) the insurer relied on the misrepresentation, and (ii) that
        misrepresentation was material, or (iii) it was made with intent to deceive;
        or (b) the misrepresented fact contributed to the loss.


2In its reply brief, Farmers states in a footnote that “Plaintiff’s failure to supplement her Fed. R. Civ. Proc.
26(a) disclosures is a violation of Fed. R. Civ. Proc. 26(e) and is subject to sanctions as provided in Fed. R.
Civ. Proc. 37(c)[.]” (ECF No. 55 at 12, n.11.) However, Farmers never asks the court to take any action on
this issue. Accordingly, the court will not consider it further.


                                                      17
Pum, 2007 WI App 10, ¶ 9 (citing Wis. Stat. § 631.11(1)(b)).

       In order to prevail, Farmers will need to show first that Tajah answered the

question on the application about marijuana use. It will then need to show she did smoke

marijuana and, therefore, made a misrepresentation on the application. Finally, it will

need to show that this misrepresentation was material and would have caused it to deny

coverage to Tajah.

       Before determining whether Farmers had a right to rescind the contract due to a

material misrepresentation, a preliminary question is whether Tajah even made a

misrepresentation on the application. Jacquelyn Williams, Tajah’s grandmother, gave the

following testimony at her deposition:

       Q       And the first ten pages of this life application has information
               including medical -- responses to medical questions. Is it your
               testimony that Tajah Williams did not respond to those questions?
       A       Tajah was not present.
       Q       And is it your testimony that you did not provide responses to
               those questions?
       A       No, I did not.

(ECF No. 47-1 at 42, Tr. 42:6-42:14.)

       Q       Did Tajah Williams authorize Mr. Abraham to e-sign this
               application for her?
       A       She was not present. This was all done in one day.

(Id. at 37, Tr. 37:5-37:8.)

       Q       It asks whether -- “Have you ever used or been treated for the use of
               amphetamines, barbiturates, cocaine, marijuana, opiates,
               hallucinogens or any other illegal drugs or have you been treated by


                                            18
               or consulted a member of the medical profession for abuse of
               prescription drugs?” And the answer checked is “No.”
                      Who answered that question?
       A       George Abraham.

(Id. at 44, Tr. 44:8-44:16.) Therefore, not only does Jacquelyn allege that Tajah was not

present when the application was filled out, Jacquelyn testified that Tajah never

authorized Abraham to e-sign the application and that Abraham, not Tajah, answered the

question about marijuana use.

       Abraham, however, stated that Tajah was present at the time he took the

application:

       Q       All right. So both Jacquelyn and Tajah were present at the same time
               when you took the application?
       A       Yes.

(ECF No. 47-5 at 47, Tr. 47:11-47:14.)

       Q       And it says there “Have you ever used or been treated for the use of
               amphetamines, barbiturates, cocaine, marijuana, opiates,
               hallucinogens or any other illegal drugs or have you been treated or
               consulted a member of the medical profession for abuse of
               prescription drugs?” Do you see that?
       A       Yes. It’s in front of me.
       Q       And you indicate that the answer was no?
       A       She answered no.
       Q       Who is “she”?
       A       Tajah. She is the primary insured.
               …
       Q       And Tajah is sitting next to you?
       A       Tajah, she is right beside me facing the computer. Same thing like
               what I describe it exactly were beside, and the question was in front
               of her.
       Q       And I remind you that you’re under oath, and I remind you that
               Jacquelyn says that Tajah wasn’t present.


                                            19
       A       It’s impossible. I can’t be able to -- not to have all this information if
               the person as the insured is not there. And I don’t know why she said
               so if she said so.…

(Id. at 57-58, Tr. 57:14-57:25, 58:7-58:18.)

       Q       How about if -- we’ve been told by Jacquelyn that Tajah was in school
               when you met with Jacquelyn to fill out the application?
       A       There is no way you can see someone or you can write someone
               without seeing him or her. At the time of the application, the insured
               has to be in front of me because she is an adult person, and she can
               actually fill it by herself all this information. She is not a minor, and
               she have to fill all this information while she is in front of me. I can’t
               be able to write any application without the insured in front of me.

(Id. at 76, 76:13-76:24.) With regard to the e-signature, Abraham testified:

       Q       And you’re sure Tajah was with Jacquelyn when she signed the --
               when the application was signed?
       A       At this time I couldn’t remember if she was or was out because I was
               just simply having the requirement it has to be done with the
               owner’s signature as you see in the receipt, but this is -- for sure it
               was Jacquelyn, but I couldn’t remember at this meeting in 2016 when
               I delivered the policy she was there or not.

(Id. at 50-51, Tr. 50:24-51:8.)

       A genuine dispute exists as to whether Tajah answered the question on the

application regarding marijuana use or whether Abraham did. That genuine dispute is

material. If Tajah did not answer the question, then she did not make any material

misrepresentations on the application. However, if she did answer the question, then the

question is whether the misrepresentation was material and whether it gave Farmers the

right to rescind the insurance policy. Because there is a genuine dispute as to who




                                               20
answered the question regarding marijuana use on the application, Farmers is not

entitled to summary judgment.

      Joyce contends that, even if a misrepresentation was made, she is still entitled to

summary judgment because Farmers did not act reasonably. Joyce argues that,

“assuming but in no way conceding that a misrepresentation was made, [Farmers] is

barred from relying on any such misrepresentation as grounds for rescission

because…[Farmers] failed to follow the edict in Wis. Admin. Code Ins. §3.28(5)….” (ECF

No. 34 at 13.) “Wisconsin Admin. Code[] § 3.28(5)(c) limits an insurance company’s ability

to void coverage on the basis of misrepresentation if it has not duly considered material

which it would have obtained through reasonable inquiry based upon the information in

the application.” Pum, 2007 WI App 10, ¶ 18 (footnote omitted). Joyce argues that Farmers

should have obtained Tajah’s medical records before issuing the policy and should have

tested her blood and urine for marijuana and other similar drugs. (ECF No. 34 at 15-16.)

Joyce alleges Farmers’ failure to do so was unreasonable. (Id.)

      Farmers contends that Wisconsin Administrative Code § 3.28(5) does not apply to

this policy “because the policy at issue is a term life insurance policy that does not fall

within any of the enumerated sections to which Wis. Admin. Code section 3.28 applies.”

(ECF No. 40 at 14-17.) Therefore, Farmers contends, Joyce’s argument about not acting

reasonably is irrelevant. (Id. at 17-20.) Moreover, Farmers argues, “[t]here is no state

mandated requirement that [it] perform certain lab tests and/or review certain medical



                                            21
records before issuing a life insurance policy or else they forfeit the right to void the life

insurance policy for material misrepresentations.” (Id. at 18.)

        Because the policy at issue is a life insurance policy and not a type of policy to

which § 3.28 applies, 3 any argument that Farmers did not act reasonably pursuant to

§ 3.28(5) is irrelevant.

        Accordingly, both parties’ motions for summary judgment are denied.

        IT IS THEREFORE ORDERED that Joyce Williams’s “Motion to Exclude

Testimony of Defendant’s Non-Retained Experts” (ECF No. 29) is denied.

        IT IS FURTHER ORDERED that Joyce Williams’s “Motion to Disregard Hearsay

in the Aurora Medical Records” (ECF No. 29) is denied.

        IT IS FURTHER ORDERED that Joyce Williams’s “Motion to Strike An Unnamed

Expert Witness” (ECF No. 48) is denied.

        IT IS FURTHER ORDERED that Joyce Williams’s Motion for Summary Judgment

(ECF No. 33) is denied.

        IT IS FURTHER ORDERED that Farmers’ Motion for Summary Judgment (ECF

No. 28) is denied.




3“Scope. This rule applies to the solicitation, underwriting and administration of any insurance issued by
any insurer or fraternal benefit society under s. Ins 6.75(1)(c) [Disability Insurance] or (2)(c) [Disability
Insurance] and ss. 600.03(22) [Franchise Insurance] and 632.93, Stats. [Fraternal Contract], except credit
accident and sickness insurance under s. Ins 6.75(1)(c)1. or 2(c)1., and to any contract, other than one issued
on a group or group type basis as defined in s. Ins 6.51(3), issued by a plan subject to ch. 613, Stats.…” Wis.
Admin. Code § 3.28(2). Chapter 613 applies only to corporations incorporated under the laws of this state
and, as noted above, Farmers is a Washington corporation.


                                                      22
      IT IS FURTHER ORDERED the Farmers’ Request for Judicial Notice (ECF No.

42) is granted in part and denied in part.

      Dated at Milwaukee, Wisconsin this 7th day of October, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             23
